Title: From George Washington to John Dickinson, 15 December 1782
From: Washington, George
To: Dickinson, John


                        
                            Sir
                            Head Quarters Decr 15th 1782
                        
                        Agreeably to the promise contained in my Letter of the 6th to your Excellency, I immediately made application
                            to Sir Guy Careton for the Passport you requested;which he made no hesitation in forwarding with a very polite Letter to
                            me, and which I have now the pleasure of enclosing.I have the honor to be Sir Your Most Obt &c.

                    